Appeal from an order of the Supreme Court, Albany County Special Term which annulled respondent’s [appellant’s] determination denying petitioner’s [respondent’s] application for a milk dealer’s license for the year ending March 31, 1947, unless .petitioner paid a $500 pivil penalty for an alleged violation of section 50 of the Agriculture and Markets Law. Petitioner sold an homogenized mixture of skim milk and butter which had the appearance of cream, but practiced no deception in the sale thereof. The purchaser knew that it was not receiving cream. The court below held that under the circumstances the section quoted was not violated by petitioner. Order affirmed, with $25 costs and disbursements. Hill, P. J., Heffernan, Foster, Bussell and Deyo, JJ., concur.